 



Exhibit 10.1
(LULUEMON LOGO) [o38970o3897000.gif]
December 24, 2007
Christine Day
434 West Lake Sammamish PKY SE
Bellevue, WA
98008
Dear Christine,
The Board of Directors of lululemon athletica inc. (“the Company”) and I are
pleased to offer you the position of Executive Vice President, Retail
Operations. The terms and conditions of your prospective employment are
summarized below and in all events subject to the Company’s policies as they now
exist or hereafter may be amended:

     
Title:
  Executive Vice President, Retail Operations
 
   
 
   
Reporting to:
  Chief Executive Officer – Bob Meers
 
   
Location:
  Store Support Centre
Vancouver, British Columbia
 
   
Start Date:
  January 7, 2008
 
   
Base Salary:
  $365,000.00 CDN per annum
 
   
Annual Bonus Compensation:
  Targeted bonus will be equal to 60% of your annual base salary starting in
FY08 (February 4, 2008). The bonus is payable upon the achievement of corporate
and individual performance goals established by the Board of Directors and
myself. You must be actively employed by lululemon athletica as of the payment
date to receive the bonus payment. When performance goals are partially
achieved, the bonus will be less than 60% of the Annual Salary. For purposes of
determining any bonus payable to you, the measurement of corporate and personal
performance will be completed by the Board of Directors and myself and done in
good faith.
 
   
Stock Options:
  250,000 options granted, at fair market value, over a 4 year period. Effective
on your first day of active full-time employment with lululemon athletica we
will grant 125,000 options at the fair market value effective on that date. For
each of the next 2 years we will grant 41,667 options, in the 3rd year (2011) we
will grant 41,666 options. All option grants are at the fair market value on
each tranche’s grant date. All options have a 4 year vesting schedule (25% per
year). The granting of options is conditional to your employment with lululemon
athletica.

 



--------------------------------------------------------------------------------



 



     
Relocation/Housing:
  The Company will reimburse you for reasonable relocation expenses incurred;
the combined total of such expenses reimbursed shall not exceed $80,000 USD.
Relocation will be coordinated through our 3rd party Relocation Company the MI
Group. If you resign from your position within the first year of employment you
will be required to reimburse the company for these expenses. The amount will be
forgiven after a period of 1 year from your start date. It is our expectation
that you will have arranged permanent accommodation in Vancouver, BC, for
yourself and your family, within 6 months from your start date with the company.
 
   
Temporary Housing
  We recognize that for a period of time you may be commuting from your
Washington state home to Vancouver. We are prepared to provide for the cost of
temporary accommodation in Vancouver, BC for up to a period of six months and to
a maximum cost of $1,500 Cdn per month.
 
   
Tax Advisement:
  The Company will assist with your tax filing in the US and Canada through KPMG
for the 2008 tax filing year, to a maximum cost of $4,500 Cdn.
 
   
Medical/Dental Benefits:
  As an active full-time employee, you will be eligible for the Company’s
benefit program which includes medical and dental. The waiting period for
coverage will be waived and will be effective on the first day of the month
after your start date. The Company reserves the right to alter the benefits
program in whole or in part at any time.
 
   
Status:
  Full-Time Employment
 
   
Severance:
  For terminations without cause which occur:
Within the first 12 months of employment: 12 months base salary
Following 12 months of employment: severance paid based on BC employment and
labour standards.
 
   
 
  The severance payment is subject to you signing a non-disparagement and
non-compete agreements upon termination. Severance payments will be made through
regular payroll installments.
 
   
Work Authorization:
  We will provide legal representation for your eligibility to work in Canada.
This offer is contingent on your ability to obtain a valid work permit.
 
   
Vacation:
  Your annual vacation entitlement is 4 weeks.

 



--------------------------------------------------------------------------------



 



     
Additional Employee Benefits:
   
 
   
Staff Discount:
  You will be eligible to receive a 60% discount on the purchase of all
lululemon athletica merchandise pursuant to the Company’s policy.

In the event additional information is obtained that is contrary to the
information thus far provided to us relating to your past employment or
education, the Company reserves the right to review the continuation of your
employment.
Christine, we are all extremely excited about you and the value you can bring to
lululemon athletica. I believe you will blend nicely into our senior management
team and that we can together build a world-class company. If you have any
questions regarding the contents of this letter, please do not hesitate to
contact me. I’m looking forward to getting you on-board.
Please acknowledge your formal acceptance of this offer by signing both copies
of this letter. Please retain one copy for your own records and return the
second copy to me.
Sincerely,
/s/ Bob Meers
Bob Meers
Chief Executive Officer
cc: Board of Directors of lululemon athletica inc.
I accept the above offer of employment as written:
/s/ Christine Day
 
Christine Day
December 28, 2007
 
Date

 



--------------------------------------------------------------------------------



 



(LULUEMON LOGO) [o38970o3897000.gif]
2285 Clark Drive, Vancouver BC Canada V5N 3G9
(604)732 6124. Fax (604) 874 6124
January 3, 2008
Christine Day
434 West Lake Sammamish Pkwy SE
Bellevue, WA 98008
Dear Christine,
     You previously entered into an offer letter (“Offer Letter”) with lululemon
athletica inc. dated as of December 24, 2007 pursuant to which certain terms and
conditions of your employment were set forth.
     Pursuant to the Offer Letter we informed you that you would be entitled to
an annual bonus and that the bonus metrics and targets associated with the
annual bonus were to be determined by me and the board of directors. However,
this letter is to inform you that your bonus metrics and targets associated with
your annual bonus are to be determined by the compensation committee of the
board of directors and/or the board of directors.
     In addition, pursuant to the Offer Letter we informed you that effective on
your first day of active full-time employment you would be granted options to
purchase 125,000 shares of our common stock at an exercise price equal to the
fair market value effective on that date. However, this letter is to inform you
that pursuant to our policy on granting equity awards, these options will be
granted effective as of January 18, 2008 and will have an exercise price equal
to the fair market value of our common stock on the effective grant date,
defined by our Equity Incentive Plan as the volume weighted average trading
price of our common stock for the five trading days immediately preceding the
effective grant date. These options will vest in four equal annual installments
on each anniversary of your employment commencement date, January 7, 2008. Note
that the grant dates and other terms concerning the remaining option grants
discussed in the Offer Letter remain unchanged.
     Please acknowledge your formal acceptance of these changes to your Offer
Letter by signing both copies of the letter. Please retain one copy for your own
records and return the second copy to me.
Sincerely,
/s/ Bob Meers
Bob Meers
Chief Executive Officer
cc: Board of Directors of lululemon athletica inc.
I accept the above change to my Offer Letter as written:
/s/ Christine Day
Christine Day
January 3, 2008

 